

113 S155 RS: To designate a mountain in the State of Alaska as Denali.
U.S. Senate
2013-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 171113th CONGRESS1st SessionS. 155[Report No. 113–93]IN THE SENATE OF THE UNITED STATESJanuary 28, 2013Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 ResourcesSeptember 10, 2013Reported by Mr. Wyden,
			 without amendmentA BILLTo designate a mountain in the State of Alaska as
		  Denali.1.Designation of Denali in the
			 State of Alaska(a)In
			 generalThe mountain located
			 at 63° 04′ 12″ N, by 151° 00′ 18″ W, in the State of Alaska shall be known and
			 designated as Denali.(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the mountain described in subsection (a) shall be deemed to be
			 a reference to Denali.September 10, 2013Reported
			 without amendment